Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Red Rock Pictures Holdings, Inc. (the “Company”) on Form 10-Q for theperiod endingFebruary 28, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Steve Handy, President, Chief FinanaicalOfficer, of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingFebruary 28, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingFebruary 28, 2009, fairly presents, in all material respects, the financial condition and results of operations of Red Rock Pictures Holdings, Inc. Date: April 17, 2009 /s/ Steve Handy Steve Handy Chief Financial Officer
